EXHIBIT 32.2 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Palmdale Executive Homes, Corp. (the "Company") on Form 10-Q/A for the quarter ending March 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Tricia A. Nickson, Secretary and Treasurer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 23, 2010 By: /s/ TRICIA A. NICKSON Tricia A. Nickson Secretary and Treasurer
